Exhibit 10.18

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN

VARIABLE COMPENSATION STOCK UNIT AWARD PROGRAM SUBPLAN

 

20XX GRANT NOTICE (TIME-BASED AWARDS)

 

Investment Technology Group, Inc. (the “Company”), pursuant to Section 6(b) of
its Variable Compensation Stock Unit Award Program Subplan (the “Program”),
hereby grants to you as a Participant under the Program,  Stock Units
 representing a generally nontransferable right to receive one share of Company
Stock, or a cash amount based on the value of one share of Company Stock, with
respect to each underlying Stock Unit at a specified future date (the “Grant”),
subject to all of the terms and conditions as set forth herein, the Program and
the Investment Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the
“Plan”).1    Notwithstanding any provision of the Program, no Dividend
Equivalents shall be credited on the Stock Units.  All other terms applicable to
Basic Units under the Program shall apply to the Stock Units granted hereunder,
except that the Stock Units may be settled in shares of Company Stock or cash,
as determined by the Compensation Committee (as defined below) in its sole
discretion.  All capitalized terms herein that are not otherwise defined shall
have the meanings ascribed to such terms in the Program or Plan, as applicable.

 

 

 

 

Participant:

 

 

Date of Grant:

 

 

Number of Stock Units subject to Grant:

 

 

 

Vesting Schedule: The Stock Units subject to this Grant shall vest in equal
annual installments on each of the first, second and third anniversaries of the
Date of Grant if the Participant remains continuously employed by the Company or
its Subsidiaries through, and is in Good Standing (as defined below) on, each
applicable vesting date. The Stock Units are subject in all respects to the
vesting provisions applicable to Basic Units set forth in Section 6(c) of the
Program.  For purposes of this Grant, “Good Standing” means the Participant is
actively employed by the Company or its Subsidiaries on the applicable vesting
date and has not given a notice of resignation to, or received a notice of
termination from, the Company or any of its Subsidiaries prior to such date.
 Notwithstanding the foregoing, the “Good Standing” requirement described herein
shall apply in accordance with applicable local law.

 

Settlement:  In settlement of the Stock Units, the Participant shall receive
either shares of Company Stock equal to the number of vested Stock Units then
held by the Participant or a cash amount equal to the value of the shares of
Company Stock underlying the vested Stock Units then held by the Participant,
 or a combination of cash and shares of Company Stock, as determined by the
Compensation Committee in its sole discretion, in accordance with the terms of
the Program related to the settlement schedule for Basic Units set forth in
Section 7(a) of the Program.  Settlement of the Stock Units is subject to the
collection of applicable taxes, social insurance, contributions, payment on
account obligations or other amounts required to be withheld by the Company in
connection with the settlement.

 

Violation of Code of Conduct; Forfeiture of Unvested Stock Units:  If, prior to
the date the Stock Units otherwise become vested in accordance with the vesting
schedule set forth above the Participant materially breaches the Company’s Code
of Business Conduct and Ethics, as such material breach is determined by the
Compensation Committee of the Board of Directors of the Company (the “Board”),
or any other committee appointed by the Board to administer the Program (the
“Compensation Committee”) in its sole discretion, the Compensation Committee may
determine, in its sole discretion, that all or a portion of the Stock Units
shall

 

--------------------------------------------------------------------------------

1  The Plan, Plan prospectus, and Program are available on ITG Exchange.  In
addition, paper copies of the Plan, Plan prospectus and Program are available
upon request by contacting the Legal Department of the Company at ITG Legal.







--------------------------------------------------------------------------------

 



 

cease to vest effective as of the date of the Participant’s material breach,
subject to compliance with applicable law.

 

Recoupment Policy:  You agree that you will be subject to any compensation
clawback or recoupment policies that may be applicable to you as an employee of
the Company or any of its affiliates, as in effect from time to time and as
approved by the Board or the Compensation Committee, whether or not approved
before or after the Date of Grant.

 

Nature of Grant; No Entitlement; No Claim for Compensation:  In accepting this
Grant for the number of Stock Units as specified above, you acknowledge the
following:

 

(a)         The Program is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time.

 

(b)         The Grant is voluntary and occasional and does not create any
contractual or other right to receive future grants of awards, or benefits in
lieu of awards, even if awards have been granted repeatedly in the past.

 

(c)         All decisions with respect to future awards, if any, will be at the
sole discretion of the Compensation Committee.

 

(d)         You are voluntarily participating in the Program.

 

(e)         This Grant is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company (or
any Subsidiary) and which is outside the scope of your employment contract, if
any.

 

(f)         This Grant is not part of your normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
unless another agreement explicitly states otherwise.

 

(g)         In the event that your employer is not the Company, the Grant will
not be interpreted to form an employment contract or relationship with the
Company and, furthermore, the Grant will not be interpreted to form an
employment contract with your employer or any Subsidiary of the Company.

 

(h)         The future value of the shares of Company Stock underlying the Stock
Units is unknown and cannot be predicted with certainty.

 

(i)          In consideration of this Grant, no claim or entitlement to
compensation or damages shall arise from termination of the Grant or diminution
in value of the Grant or any of the shares of Company Stock underlying the Stock
Units subject to the Grant as a result of termination of your employment by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of contract or local labor laws), and you irrevocably release your
employer, the Company and its Subsidiaries, as applicable, from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing this Grant
Notice, you shall be deemed to have irrevocably waived your entitlement to
pursue such claim.

 

Data Privacy:

 

(a)         You hereby explicitly and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data as
described in this Grant Notice by and among, as







--------------------------------------------------------------------------------

 



 

applicable, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing your participation in the Program.

 

(b)         You understand that the Company and its Subsidiaries, as applicable,
hold certain personal information about you regarding your employment, the
nature and amount of your compensation and the fact and conditions of your
participation in the Program, including, but not limited to, your name, home
address, email address and telephone number, date of birth, social insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company and its Subsidiaries,
details of all options, awards or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Program (the
“Data”).  You understand that the Data may be transferred to third parties
assisting in the implementation, administration and management of the Program,
that these recipients may be located in your country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country.  You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative.  You authorize the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Program,
including any requisite transfer of such Data as may be required to a broker or
other third party.  You understand that the Data will be held only as long as is
necessary to implement, administer and manage your participation in the
Program.  You understand that you may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative.  You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Program.  For more
information on the consequences of refusal to consent or withdrawal of consent,
you understand that you may contact your local human resources representative.

 

Acknowledgements: You acknowledge receipt of this Grant Notice, the Program, the
Plan and the Plan prospectus.1  You further acknowledge that this Grant is made
under, and governed by the terms and conditions of, the Plan and the Program
except as otherwise set forth herein and you agree to be bound by such
terms.  The Compensation Committee has the authority to interpret and construe
this Grant pursuant to the terms of the Program and the Plan, and its decisions
shall be conclusive as to any questions arising hereunder.

 

 

 

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

    

PARTICIPANT

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Date:

 

Date:

 

 

 

 



--------------------------------------------------------------------------------